Filed 8/16/22 In re G.D. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re G.D. et al., Persons Coming                              B314503
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No.
AND FAMILY SERVICES,                                           19CCJP01722E-G)

        Plaintiff and Respondent,

v.

E.D.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Hernan D. Vera, Judge. Dismissed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
       The juvenile court assumed dependency jurisdiction over
siblings Jan.D., Jo.D., and Jac.D. (collectively, Minors) after
finding true allegations that Jan.D. and Jac.D. were experiencing
mental health issues and needed counseling but E.D. (Father)
failed to ensure they received that treatment.1 Father appeals
the jurisdiction findings, the juvenile court’s disposition order
requiring Father to undergo individual counseling, and the
juvenile court’s denial of his request to terminate jurisdiction at
the disposition hearing. While this appeal has been pending, the
juvenile court terminated jurisdiction over Minors and granted
Father sole legal and physical custody of the children. We
consider whether the order terminating dependency jurisdiction
renders this appeal moot.

                         I. BACKGROUND
       In early June 2021, when Jac.D. was interrupting his
teacher and other students in his class at school, Jac.D.’s teacher
said Jac.D. would get in a lot of trouble when he’s older if he
continued to act up; the teacher suggested people might want to
hit or fight Jac.D. In response, Jac.D. said, “What if I get a gun?”
A few days later, Jac.D.’s class was meeting via Zoom and
discussing motivational quotes. The teacher asked the students
to come up with more examples, and Jac.D. said “murder comes
to people.” The Department was called thereafter and began
investigating.


1
      At the time dependency proceedings commenced, Father
had full custody of Minors. Their mother, V.E., had limited to no
contact with Minors and was not involved in the dependency
proceedings.




                                 2
       The Department interviewed Father and each of the
Minors. Father declined to consent to Jac.D. undergoing a
mental health assessment and said he did not want any of his
children to engage in any type of mental health services. When
asked what Father believed the family needed, Father said he
just wanted the Department to leave them alone. Jan.D.
reported she used to have suicidal thoughts and used to cut her
wrist but she denied current suicidal ideation. Jan.D. did not
believe she needed counseling and said she could talk to Father
and other family members instead. Jac.D. denied thinking about
hurting himself or others and said he did not feel sad. When
asked about counseling, Jac.D. similarly said he was not
interested.
       The Department filed a six-count dependency petition in
July 2021. Counts b-1, c-1, and j-1 alleged Jan.D. had mental
and emotional problems, including suicidal ideation and self-
harming behavior, that require mental health treatment; Father
failed to ensure Jan.D. received mental health treatment as
recommended by school personnel; and Father’s medical neglect
of Jan.D. placed her and her siblings Jo.D. and Jac.D. at risk of
serious harm. Counts b-2, c-2, and j-2 similarly alleged Jac.D.
also had mental and emotional problems, including making
comments about killing and hurting others, that required mental
health treatment; Father failed to ensure Jac.D. received mental
health treatment as recommended by school personnel; and
Father’s medical neglect of Jac.D. placed him and his siblings
Jo.D. and Jan.D. at risk of serious harm.
       A Department social worker conducted further interviews
following an initial detention hearing where the juvenile court
ruled the children would remain placed with Father. Jan.D.




                                3
reported she wanted to see a therapist and was open to receiving
counseling services. Jac.D. said he did not want to speak to a
therapist or receive counseling; he also said Father did not want
him to receive counseling because it could stay on his record.
Father said he did not believe Jan.D. needed therapy but would
support her and allow her to participate if she wanted to do so.
Father was willing to allow Jac.D. to participate in therapy if he
wanted to do so, but Father would not force the issue.
      At an adjudication and disposition hearing, the juvenile
court amended the petition by interlineation and sustained the
Department’s petition in part. The court sustained counts b-1
and b-2, which alleged Jan.D. and Jac.D. have mental and
emotional problems and Father failed to provide for their mental
health needs. The amendments to these sustained counts
removed the allegation that Father’s medical neglect endangered
the child’s siblings. The court struck the remaining petition
counts and Jo.D. was removed from the petition entirely. The
court continued Minors in Father’s care.
      Father appealed the juvenile court’s jurisdiction findings
and disposition order. While the appeal has been pending, the
juvenile court terminated dependency jurisdiction over Minors
and ordered Father to have sole legal and physical custody of the
children.2




2
      This court granted the Department’s request to take
judicial notice of the order terminating dependency jurisdiction
and the subsequent custody order. (Evid. Code, §§ 452, subd. (d)
and 459.)




                                4
                          II. DISCUSSION
      “‘An appeal becomes moot when, through no fault of the
respondent, the occurrence of an event renders it impossible for
the appellate court to grant the appellant effective relief.
[Citations.]’ [Citation.]” (In re Anna S. (2010) 180 Cal.App.4th
1489, 1498, second alteration added.) “As a general rule, an
order terminating juvenile court jurisdiction renders an appeal
from a previous order in the dependency proceedings moot.” (In
re C.C. (2009) 172 Cal.App.4th 1481, 1488.) “[D]ismissal for
mootness in such circumstances is not automatic, [however,] but
‘must be decided on a case-by-case basis.’” (Ibid.; see also In re
N.S. (2016) 245 Cal.App.4th 53, 60 [“[T]he critical factor in
considering whether a dependency appeal is moot is whether the
appellate court can provide any effective relief if it finds
reversible error”].)
      When the juvenile court terminated jurisdiction, the
Department’s supervision of the family also terminated and the
court withdrew from any further involvement. There is
accordingly no effective relief we could order in this appeal and
Father makes no argument to the contrary. The appeal is moot.




                                 5
                        DISPOSITION
     The appeal is dismissed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, J.

We concur:



     RUBIN, P. J.



     KIM, J.




                            6